Citation Nr: 0531517	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-04 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as secondary to a service-connected lumbar spine 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
August 1988.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO).  

Procedural history

In December 2000, the RO received the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
claimed as secondary to a service-connected lumbar spine 
disability.  In a May 2001 rating decision, the RO denied the 
claim.  The veteran disagreed with the May 2001 rating 
decision, and the appeal was perfected with the timely 
submission of her substantive appeal (VA Form 9) in May 2002.  

In connection with her appeal, the veteran testified at a 
video conference hearing which was chaired by the undersigned 
Veterans law Judge in August 2003, and accepted such hearing 
in lieu of an in-person hearing.  See 38 C.F.R. § 20.700(e) 
(2004).  A transcript of the hearing has been associated with 
veteran's VA claims folder.

In June 2004 the Board remanded this case so that additional 
evidentiary development could be accomplished.  This was 
done, and in April 2005 the VA Appeals Management Center 
issued a Supplemental Statement of the Case (SSOC) which 
continued to deny the veteran's claim.  The case was 
thereupon returned to the Board for further appellate 
proceedings.

Issue not on appeal

The veteran also appealed a May 2001 RO denial of her claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
for a cervical spine disorder.  However, in an April 2004 
rating decision, the RO granted service connection for a 
cervical spine disorder.  The veteran has not appealed that 
decision, and accordingly it will be addressed no further 
here.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
[where an appealed claim is granted during the pendency of 
the appeal, a second Notice of Disagreement must thereafter 
be timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date].


FINDING OF FACT

The competent and probative evidence of record does not 
relate the veteran's current psychiatric disorder to any 
service-connected disability.


CONCLUSION OF LAW

A psychiatric disorder is not proximately due to or a result 
of a service-connected disability.  38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a psychiatric 
disorder, which she contends is secondary to here service-
connected lumbar spine disability.  In the interest of 
clarity, the Board will initially discuss certain preliminary 
matters.  The Board will then address the pertinent law and 
regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002 & Supp. 
2005)].  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2004) [reasonable doubt to be resolved in veteran's 
favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002 & Supp. 2005); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy four requirements.  First, the RO must inform 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(1) 
(2004).  The Board observes that the veteran was notified by 
the May 2001 rating decision, by the February 2002 statement 
of the case (SOC), and by the April 2005 supplemental SSOC of 
the pertinent law and regulations, of the need to submit 
additional evidence on her claim, and of the particular 
deficiencies in the evidence with respect to her claim.  More 
significantly, a letter was sent to the veteran in July 2004, 
with a copy to her representative, which was specifically 
intended to address the requirements of the VCAA.  That 
letter explained in detail the elements that must be 
established in order to grant service connection; it 
enumerated the evidence already received; and it provided a 
description of the evidence still needed to establish those 
elements.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(1) (2004).  In 
the July 2004 VCAA letter, the RO informed the veteran that 
it would get such things as "[r]elevant records from any 
Federal agency.  This may include medical records from the 
military, VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration."  The veteran was also informed that on her 
behalf, VA would make reasonable efforts to obtain 
"[r]elevent records not held by a Federal agency.  This may 
include records from State or local government, private 
doctors and hospitals, or current or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b)(1) (2004).  The July 2004 letter told the veteran to 
"give us enough information about your records so that we 
can request them from the person or agency that has them."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2004).  The July 2004 letter specified 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This language clear satisfies 
the requirements of the regulation. 

The Board finds that the July 2004 letter properly notified 
the veteran and her representative of the information, and 
medical or lay evidence, not previously provided to VA, that 
is necessary to substantiate the claim, and it properly 
indicated which portion of that information and evidence is 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  The Board notes 
that, even though the letter requested a response within 60 
days, it also expressly notified the veteran that she had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
18 Vet.App. 112 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  While that was not done 
in this case, the Board does not believe that the veteran has 
been prejudiced by such failure in timing.  Following receipt 
of the July 2004 VCAA letter, the veteran was afforded ample 
opportunity to respond and to submit or identify evidence 
pertinent to her claim.  The veteran's claim was then 
readjudicated in an April 2005 SSOC.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  Such is the case here.  In addition, the veteran and his 
representative have not contended that the timing of the VCAA 
notice was in any way prejudicial to her claim.

The Board is therefore satisfied that the veteran was 
notified properly of her statutory rights; she is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, in response to the Board's 
June 2004 remand the veteran underwent a VA examination in 
March 2005, the results of which are reported below.  The 
report of a December 2000 VA examination was already of 
record.  The veteran identified VA treatment records and the 
RO requested and obtained those records.  The RO obtained 
private hospital treatment records identified by the veteran, 
as well as the veteran's service medical records.  

The Board observes in passing that the Board's June 2004 
remand requested that records pertaining to the veteran's 
claim under the Federal Tort Claim Act "for her cervical 
spine injury" be obtained.  This was not done.  In Stegall 
v. West, 11 Vet. App. 268, 271 (1998), the Court held that 
compliance with remand instructions is neither optional nor 
discretionary. Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.
However, it is clear that the requested material pertained 
only to the veteran's claim under 38 U.S.C. § 1151, which was 
subsequently granted.  All requested development pertaining 
to the issue now before the Board has been accomplished.  
Thus, there has been no Stegall violation. 

The veteran and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  The veteran was informed of her right to a 
hearing and was presented several options for presenting 
personal testimony.  She presented personal testimony via 
video conference at a hearing chaired by the undersigned 
Veterans Law Judge in August 2003.  The veteran's 
representative has also submitted written argument in her 
behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Accordingly, the Board will proceed to a decision on the 
merits.   

Pertinent Law and Regulations 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2004); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  

Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis 

As an initial matter, the Board observes that the veteran 
does not contend, nor does the record on appeal demonstrate, 
that her claimed psychiatric disorder had its onset during 
her service.  The first identification of such a disorder of 
record occurred in 1999, almost ten years after the veteran 
left military service.  Moreover, a VA examination conducted 
in February 1989, shortly after separation, reflects normal 
psychiatric findings.  The Board's discussion will therefore 
focus on the veteran's claim of entitlement to service 
connection on a secondary basis.  In essence, the veteran 
believes that her psychiatric disability was caused by the 
effects of her service-connected low back disorder.  

As noted above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) a current disability; (2) a service-connected disability; 
and (3) a medical nexus or connection between the service-
connected disability and the current disability.  See Wallin, 
11 Vet. App. at 512.

With respect to element (1), a current disability, VA 
psychiatric examinations in December 2000 and March 2005 
resulted in diagnoses of depressive disorder.  The evidence 
thus demonstrates that the veteran currently has a 
psychiatric disorder, and the first element of the Wallin 
analysis has been satisfied.  In addition, it is 
uncontroverted that the veteran has a service-connected low 
back disability.  Wallin element (2) has also been met.

The question which must be answered by the Board pertains to 
the third element, namely whether the veteran's psychiatric 
disorder is proximately due to, or the result of, her 
service-connected low back disability.  In that connection, 
there are three medical nexus opinions of record.  

In November 2000, M.E.L, M.D., a VA psychiatrist who had 
treated the veteran since September 1999, submitted a letter 
at the veteran's request.  Dr. M.E.L. stated her opinion that 
the veteran currently suffered from an acute stress reaction 
and was at risk for a major depressive episode.  It was her 
opinion that the acute stress reaction was caused or 
aggravated by the service-connected injury.  

In December 2000, the veteran was afforded a VA examination.  
The examiner reviewed the veteran's medical history and noted 
current symptoms of depressed mood, sleep impairment, and 
some thought disorder.  Her diagnosis was a depressive 
disorder.  The VA examiner stated her opinion that it seemed 
as likely as not that the veteran's acute stress disorder was 
related to a recent car accident and that it was not at least 
as likely as not to be related to her service-connected 
lumbar condition.  

In an attempt to reconcile the apparent conflict in the 
medical evidence, the Board remanded the case in June 2004 to 
obtain an opinion, based on evidence of record and informed 
by the two previous opinions, as to whether the veteran's 
psychiatric disorder was related to her service-connected 
back disorder.  

The March 2005 psychiatric examiner concluded that, based on 
an initial low back injury in 1987, normal psychiatric 
findings in a 1989 evaluation, and a subsequent injury in 
1993, it was less than as likely as not that the veteran's 
depressive disorder was related to the low back disorder.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
However, the Court has held that the Board may not reject 
medical opinions based on its own medical judgment.  See 
Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator  . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Court has expressly declined to adopt a "treating physician 
rule" which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of another 
physician.  See Guerrieri, 4 Vet. App. at 471-73 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The only competent medical evidence that purports to relate 
the veteran's current symptomatology to her back disorder 
comes from Dr. M.E.L.'s opinion.  However, the Board is 
unconvinced by this opinion for three key reasons.  First, 
Dr. M.E.L. did not diagnose a chronic psychiatric disorder, 
but found that the veteran was suffering from an acute stress 
reaction.  While as noted above, the first Wallin element is 
met by other medical evidence, it is not satisfied by Dr. 
M.E.L.'s opinion.  It is difficult to imagine how an opinion 
that does not include a diagnosis of a chronic disability 
could be interpreted as relating such a chronic disability to 
a service-connected disorder.  Put another way, an opinion 
which purports to link an acute stress reaction to a long-
standing service-connected physical disability appears to be 
inherently inconsistent.

Second, Dr. M.E.L. did not indicate that she reviewed the 
veteran's VA claims folder.  It is thus unclear the extent to 
which Dr. M.E.L. was informed as to the history of the 
veteran's back disorder and psychiatric disorder.  Both the 
December 2000 and March 2005 examiners indicated that they 
reviewed the claims folder.  

Third, Dr. M.E.L. failed to provide even a basic explanation 
for her conclusion, either as to purported causation or 
aggravation,  and did not explain or discuss the role played 
by a recent motor vehicle accident, although she noted that 
the accident occurred.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) [the failure of the physician to provide 
a basis for his/her opinion goes to the weight or credibility 
of the evidence]. 

For these reasons, the Board places little weight of 
probative value on the conclusory opinion of Dr. M.E.L., both 
as to causation and aggravation.

To the contrary, the March 2005 examiner explained her 
findings in terms of the timing of the onset of low back 
disability and the subsequent automobile accident.  
This appears to be consistent with the chronological history 
in the record, i.e., the veteran's psychiatric problems did 
not appear in connection with the long-standing service-
connected back disability but rather after the more recent 
post-service accident.  

The veteran's representative argued in the August 2005 
informal hearing that the March 2005 examiner mistakenly 
reported that the veteran's initial back injury occurred in 
the early 90s, while the service records show that it 
occurred during service.  The examiner did recite in the 
medical history section the veteran's account that her 
problems started in the early 90s (after service).  However, 
the examiner clearly identified the date of injury as 1987 
(in service).  This is completely consistent with the service 
records and does not indicate any flaw in the examiner's 
reasoning.  Rather, the report's contents serve to buttress 
the overall conclusion that the veteran's current psychiatric 
problems are unrelated to the service-connected disability.

Based on the conclusive opinion rendered by the March 2005 
examiner, the fact that the examiner's opinion was informed 
by a review of the claim file, and based on the fact that the 
opinion was accompanied by a discussion of her reasoning, the 
Board finds that the March 2005 opinion is the most 
persuasive and probative evidence with respect to medical 
nexus.  

The veteran has also offered her own contentions and argument 
in support of a nexus.  The veteran's representative argued 
in a June 2003 VA Form 646 that her statements constituted 
"satisfactory sufficient justifiable proof" of a nexus.  
However, it is now well established that although she is 
competent to report on her symptoms, as a lay person without 
medical training the veteran is not competent to relate those 
symptoms to a particular diagnosis or specific etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In short, for reasons stated immediately above, the Board has 
concluded that the third Wallin element is not met.  As one 
of the elements necessary for service connection on a 
secondary basis has not been met, the appeal is accordingly 
denied.


ORDER

Service connection for a psychiatric disorder is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


